—Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about September 11, 1996, which denied defendants’ motion for summary judgment, unanimously affirmed, with costs.
The motion was properly denied as multiple summary judgment motions in the same action should be discouraged in the absence of newly discovered evidence or sufficient cause (see, La Freniere v Capital Dist. Transp. Auth., 105 AD2d 517). In any event, that part of the lease waiving subrogation specifically required a clause in the releasors’ insurance policies stating that such a waiver would not invalidate the insurance, and, in this respect, defendants’ submissions were insufficient. Moreover, because the liability arose out of a part of the premises not leased to the insured, the subject risk was not the very one for which the insured was covered and therefore the anti-subrogation rule is inapplicable (cf., North Star Reins. Co. v Continental Ins. Co., 82 NY2d 281). Concur—Rosenberger, J. P., Rubin, Williams and Andrias, JJ.